DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  the final “and” in line 6 of the claim should be “or”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the comma at the end of line 10 should be a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg (US 20180048579 A1) in view of Yang (US 20170302751 A1).
Regarding Claim 1, Svedberg discloses the below limitation:	a plurality of SEAL service servers corresponding to a plurality of functionalities associated with service applications (Svedberg Fig 2 sampling node 220 (see also Fig 4-5); Fig. 2 is recreated below for convenience),(Fig 1a, Par 18 identifying 120 which of the received traffic flows that benefit from being routed via a service optimizing node, capable of providing value added services, VAS, to the traffic flows; Fig 2 origin server(s) 240), and	wherein the plurality of interfaces comprises at least one of a SEAL-S interface, a SEAL-N interface, a SEAL-X interface, a SEAL-UU interface, or a SEAL-C interface (Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network).

    PNG
    media_image1.png
    897
    960
    media_image1.png
    Greyscale

Svedberg does not disclose the below limitation:	SEAL service server (in regards to specialization of said server);
Yang further discloses the below limitations:	a plurality of SEAL service servers corresponding to a plurality of functionalities associated with service applications (Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information),(Par 31 wireless communication system 100 comprises one or more base stations in the form of eNodeBs 109, operatively connected to a Serving Gateway (SGW) 106 … SGW routes and forwards user data packets whilst also acting as the mobility anchor for mobility between LTE and other 3GPP technologies).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the usage of intermediate nodes between end users and core network, as disclosed in Svedberg, with the specialization of the intermediate node as disclosed in Yang. Applicant uses the language “SEAL service server” in the claim. This term is not explicitly defined in the claim and is being interpreted to be any type of specialized intermediate server, such as the location services server disclosed in Yang. Similarly, the SEAL-S, SEAL-N, SEAL-X, SEAL-UU, and SEAL-C are not explicitly defined and are interpreted to be any connection between network nodes. Because the SEAL-S, etc. connections are used within an ‘or’ statement, they become interchangeable. Using a specialized intermediate server between end users and the core network allows the network to streamline traffic based on use, increasing efficiency. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 2, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg does not disclose the below limitation:	wherein the SEAL function entity is connected to the 3GPP network core through the SEAL-S interface.
(Yang Par 31 wireless communication system 100 comprises one or more base stations in the form of eNodeBs 109, operatively connected to a Serving Gateway (SGW) 106 … SGW routes and forwards user data packets whilst also acting as the mobility anchor for mobility between LTE and other 3GPP technologies).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with having said SEAL entity connect to a 3GPP network core as disclosed in Yang. Allowing the intermediate server to connect to a 3GPP network core allows for the instant invention to rely on existing infrastructure. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 3, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg further discloses the below limitation:	wherein the SEAL function entity is connected to the service application system through the SEAL-N interface (Svedberg Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the Svedberg. Connecting end users to the intermediate network allows for traffic to be routed to specialized service servers as appropriate. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 4, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg does not disclose the below limitation:	wherein the plurality of SEAL service servers comprises at least one of	…	a security services server, or	a location services server.
Yang does disclose the below limitation:	a security services server (Yang Par 32 MME (Mobility Management Entity) 104 is the termination point in the network for ciphering/integrity protection for NAS signaling and handles the security key management), or	a location services server (Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with an intermediate server specifically directed to handling traffic relating to location services and/or security services, as disclosed in Yang. Having an intermediate server Svedberg and Yang to obtain the invention, as specified in the instant claim.
Examiner would like to note that while Yang does not disclose all disclosed examples SEAL service servers, the disclosed server types are known in the art. Yang is used throughout this action as reading upon a SEAL service server, but other reference could also have been used. Examiner would direct applicant to the following arts that disclose the remainder of the disclosed SEAL service server types: group management server (US 20130263009 A1 at Par 63), configuration management server (US 20170052919 A1 at Par 74), identity management server (US 20090217342 A1 at Par 36), multimedia broadcast and multicast services server (US 20180191516 A1 at Par 12), and group communication server (US 20090325620 A1 at Par 38). 

Regarding Claim 5, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg does not disclose the below limitation:	wherein a first SEAL service server of the plurality of SEAL service servers receives a request from at least one of a service application system and a SEAL client for accessing at least one functionality of the plurality of functionalities.
Yang does disclose the below limitation:	wherein a first SEAL service server of the plurality of SEAL service servers receives a request from at least one of a service application system and a SEAL client for accessing at least one functionality of the plurality of functionalities (Yang Fig 4 request for location data S103; Par 8 intermediate network node establishes connection with one or more mobility management node in the network and any of the network nodes requesting location data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with the ability of intermediate servers to receive communications detailing the type of incoming traffic as disclosed in Yang. Sending a message with information on the specific type of service needed allows network traffic to be routed to the intermediate server best capable of handling the request. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 7, Svedberg and Yang disclose the limitations of Claim 5.
Svedberg further discloses the below limitation:	wherein the first SEAL service server accesses the plurality of functionalities by communicating with at least one another SEAL service server of the plurality of SEAL service servers (Svedberg Par 19 traffic flows are associated with different servers and/or services; Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network), and	wherein a first SEAL service communicates with at least one second SEAL service server through the SEAL-X interface (Fig 2 illustrating a communication network comprising origin server(s) (i.e. SEAL servers) with both signaling and specialized functions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with the ability for the intermediate servers to communicate between themselves, as disclosed in Svedberg. Allowing the intermediate servers to be interconnected increases the flexibility of the network. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 8, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg further discloses the below limitation:	wherein the SEAL function entity comprises application plane and signaling plane entities that are common across multiple service applications (Svedberg Fig 2 illustrating a communication network comprising origin server(s) (i.e. SEAL servers) with both signaling and specialized functions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with a network having both signaling and application nodes, as disclosed in Svedberg. Having signaling entities in the network aids in routing traffic to the appropriate application nodes. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 9, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg discloses the below limitation:	wherein a SEAL client(s) communicates with at least one SEAL service server of (Svedberg Fig 2 client(s) 201/202 communicating with origin server(s) 240).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with a communication link between end users and intermediate servers as disclosed in Svedberg. The ability for end users to communicate with intermediate servers is a key aspect of the instant invention. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 10, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg discloses the below limitation:	wherein a SEAL client(s) communicates with VAL client(s) over the SEAL-C interface (Svedberg Fig 2 client(s) 201/202 communicating with VAS 230).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the aforementioned SEAL function entity (i.e. intermediate server or serving gateway) with a communication link between the core network and intermediate servers as disclosed in Svedberg. The ability for the intermediate servers to communicate with the core network is a key aspect of the instant invention. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 11, Svedberg discloses the below limitation:	receiving a request from a service application system for accessing at least one (Svedberg Par 19 plurality of clients sending requests for difference services provided by origin servers … requests may be requests for difference services and they may be destined for a plurality of different servers),	the SEAL function entity including a plurality of SEAL service servers corresponding to the plurality of functionalities, and the at least one functionality being related to at least one service application (Fig 2 sampling node 220 (see also Fig 4-5));	determining at least one functionality of the plurality of functionalities requested by the service application system based on the request (Fig 1a, Par 18 identifying 120 which of the received traffic flows that benefit from being routed via a service optimizing node, capable of providing value added services, VAS, to the traffic flows; Fig 2 origin server(s) 240); and	providing the at least one functionality to the service application system based on the inter-services communication of the plurality of SEAL service servers in the SEAL function entity (Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network).
Svedberg does not disclose the below limitation:	the aspect of the SEAL service server in which the server has a specialized function;
Yang further disclose the below limitation:	the SEAL function entity including a plurality of SEAL service servers (Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information);	providing the at least one functionality to the service application system based on the inter-services communication of the plurality of SEAL service servers in the SEAL function entity (Par 31 wireless communication system 100 comprises one or more base stations in the form of eNodeBs 109, operatively connected to a Serving Gateway (SGW) 106 … SGW routes and forwards user data packets whilst also acting as the mobility anchor for mobility between LTE and other 3GPP technologies).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the usage of intermediate nodes between end users and core network, as disclosed in Svedberg, with the specialization of the intermediate node as disclosed in Yang. Applicant uses the language “SEAL service server” in the claim. This term is not explicitly defined in the claim and is being interpreted to be any type of specialized intermediate server, such as the location services server disclosed in Yang. Similarly, the SEAL connections are not explicitly defined and are interpreted to be any connection between network nodes. Using a specialized intermediate server between end users and the core network allows the network to streamline traffic based on use, increasing efficiency. Therefore, it would have been obvious to combine Svedberg and Yang to obtain the invention, as specified in the instant claim.

Regarding Claim 14, Svedberg discloses the below limitation:	a plurality of SEAL service servers corresponding to a plurality of functionalities (Svedberg Fig 2 sampling node 220 (see also Fig 4-5));	a memory (Fig 4 memory 422; see also Fig 5); and	at least one processor coupled to the memory (Fig 4 processor 421; see also Fig 5) and configured to:	receive a request from a service application system for accessing at least one functionality of a plurality of functionalities, the SEAL function entity comprising the plurality of SEAL service servers corresponding to the plurality of functionalities (Fig 1a, Par 18 identifying 120 which of the received traffic flows that benefit from being routed via a service optimizing node, capable of providing value added services, VAS, to the traffic flows; Fig 2 origin server(s) 240),	provide at least one functionality to the service application system based on the inter-services communication in the SEAL system (Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network).
Svedberg does not disclose the below limitation:	determine at least one functionality of the plurality of functionalities requested by the service application system based on the request; and	the aspect of the SEAL service server in which the server has a specialized function;
(Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information; see Claim 4 where other functionalities known in the art are discussed);	determine at least one functionality of the plurality of functionalities requested by the service application system based on the request (Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information; see above reference to other functionalities known in the art);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg and Yang, to combine the usage of intermediate nodes between end users and core network, as disclosed in Svedberg, with the specialization of the intermediate node as disclosed in Yang. Applicant uses the language “SEAL service server” in the claim. This term is not explicitly defined in the claim and is being interpreted to be any type of specialized intermediate server, such as the location services server disclosed in Yang. Similarly, the SEAL connections are not explicitly defined and are interpreted to be any connection between network nodes. Using a specialized intermediate server between end users and the core network allows the network to streamline traffic based on use, increasing efficiency. Therefore, it would have been obvious to combine Svedberg and Yang.
Claims 6, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg and Yang further in view of Schukovets (US 20170155736 A1).
Regarding Claim 6, Svedberg and Yang disclose the limitations of Claim 1.
Svedberg and Yang do not disclose the below limitation:	wherein at least one SEAL service server of the plurality of SEAL service servers provides a response to at least one of the service application system and the SEAL client for accessing the at least one functionality of the plurality of functionalities, and	wherein the response is one of a consolidated response from the plurality of SEAL service servers and a response from a single SEAL service server.
Schukovets does disclose the below limitation:	wherein at least one SEAL service server of the plurality of SEAL service servers provides a response to at least one of the service application system and the SEAL client for accessing the at least one functionality of the plurality of functionalities (Schukovets Par 103 intermediate server receives a plurality of responses from the backend server), and	wherein the response is one of a consolidated response from the plurality of SEAL service servers and a response from a single SEAL service server (Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and Schukovets, to combine the aforementioned SEAL entity with the client response system and ability to Schukovets. In a system with multiple requests, the ability to consolidate responses lowers network congestion. Therefore, it would have been obvious to combine Svedberg, Yang and Schukovets to obtain the invention, as specified in the instant claim.

Regarding Claim 12, Svedberg and Yang disclose the limitations of Claim 11.
Svedberg discloses the below limitation:	determining a set of functionalities requested by the service application system based on the request, the set of functionalities corresponding to the plurality of SEAL service servers (Svedberg Par 19 traffic flows are associated with different servers and/or services; Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network);
Svedberg and Yang do not disclose the below limitation:	consolidating the set of functionalities corresponding to the plurality of SEAL service servers based on the request from the service application system; and	providing a single response to the service application system based on the inter- services communication between a first SEAL service server and at least one second SEAL service server of the plurality of SEAL service servers in a SEAL system.
Schukovets does disclose the below limitation:	consolidating the set of functionalities corresponding to the plurality of SEAL service servers based on the request from the service application system (Yang Par 103 intermedia server receives a plurality of requests combined in a common request message); and(Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and Schukovets, to combine the aforementioned SEAL entity with the consolidation of multiple requests and responses as disclosed in Schukovets. Consolidating requests and responses to a single message lowers network congestion. Therefore, it would have been obvious to combine Svedberg, Yang and Schukovets to obtain the invention, as specified in the instant claim.

Regarding Claim 13, Svedberg and Yang disclose the limitations of Claim 11.
Yang discloses the below limitation:	determining a set of functionalities requested by the service application system, the set of functionalities corresponds to a first SEAL service server of the plurality of SEAL service servers (Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information; see above for discussion on instant Claim 4 where other functionalities known in the art are discussed);
Svedberg and Yang do not disclose the below limitation:	providing a single response to the service application system based on the set of 
Schukovets does disclose the below limitation:	providing a single response to the service application system based on the set of functionalities corresponding to the first SEAL service server of the plurality of SEAL service servers requested by the service application system (Schukovets Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and Schukovets, to combine the aforementioned SEAL entity with providing a consolidate response, as disclosed in Schukovets, in response to one or more requests for specific applications, as disclosed in Yang. Returning a consolidated response to a plurality of requests lowers network congestion. Therefore, it would have been obvious to combine Svedberg, Yang and Schukovets to obtain the invention, as specified in the instant claim.

Regarding Claim 15, Svedberg and Yang disclose the limitations of Claim 14.
Svedberg discloses the below limitation:	determine a set of functionalities requested by the service application system based on the request, wherein the set of functionalities corresponds to the plurality of SEAL service servers (Svedberg Par 19 traffic flows are associated with different servers and/or services; Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network);
Svedberg does not disclose the below limitation:	provide the at least one functionality to the service application system based on the inter-services communication in the SEAL system;
Yang does disclose the below limitation:	provide the at least one functionality to the service application system based on the inter-services communication in the SEAL system (Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information);
Svedberg and Yang do not disclose the below limitations:	consolidate the set of functionalities corresponding to the plurality of SEAL service servers based on the request from the service application system; and	provide a single response to the service application system based on the inter- services communication between a first SEAL service server and at least one second SEAL service server of the plurality of SEAL service servers in the SEAL system.
Schukovets does disclose the below limitation:	consolidate the set of functionalities corresponding to the plurality of SEAL service servers based on the request from the service application system (Schukovets Par 103 intermedia server receives a plurality of requests combined in a common request message); and	provide a single response to the service application system based on the inter- services communication between a first SEAL service server and at least one second (Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and Schukovets, to combine the aforementioned SEAL entity with the determination of which specialized entities is being request, as disclosed by Svedberg and Yang, and further to consolidate said requests as well as a plurality of responses, as disclosed in Schukovets. Determining which of the specialized functions is being requested is a key aspect of the instant invention. Consolidating requests and responses allows the system to lower network congestion by reducing the amount of traffic. Therefore, it would have been obvious to combine Svedberg, Yang and Schukovets to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Svedberg and Yang disclose the limitations of Claim 14.
Svedberg discloses the below limitation:	determine a set of functionalities requested by the service application system, the set of functionalities corresponding to a first SEAL service server of the plurality of SEAL service servers (Svedberg Par 19 traffic flows are associated with different servers and/or services; Fig 4, Par 49 communication unit 430 may comprise an interface through which the sampling node 400 communicates with other nodes, servers, wireless devices, or entities of the communication network);
not disclose the below limitation:	provide the at least one functionality to the service application system based on the inter-services communication in the SEAL system;
Yang does disclose the below limitation:	provide the at least one functionality to the service application system based on the inter-services communication in the SEAL system (Yang Par 10 intermediate network node is configured to establish a connection in a packet core network with any network node that may request location information);
Svedberg and Yang do not disclose the below limitation:	provide a single response to the service application system based on the set of functionalities corresponding to the first SEAL service server of the plurality of SEAL service servers requested by the service application system.
Schukovets does disclose the below limitation:	provide a single response to the service application system based on the set of functionalities corresponding to the first SEAL service server of the plurality of SEAL service servers requested by the service application system (Schukovets Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and Schukovets, to combine the aforementioned SEAL entity with the determination of which specialized entities is being request, as disclosed by Svedberg and Yang, and further to consolidate a single response to the one or more requests, as disclosed in Schukovets. Determining which of the specialized functions is being requested is a key aspect of the instant invention. Consolidating requests to a single response allows the system to lower network congestion by reducing the amount of traffic. Therefore, it would have been obvious to combine Svedberg, Yang and Schukovets to obtain the invention, as specified in the instant claim.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Svedberg and Yang further in view of McDaid (US 20160182433 A1).
Regarding Claim 17, Svedberg and Yang disclose the limitations of Claim 14.
Svedberg and Yang do not disclose the below limitation:	wherein the at least one processor is further configured to perform service discovery to receive information of multi-service requests.
McDaid does disclose the below limitation:	wherein the at least one processor is further configured to perform service discovery to receive information of multi-service requests (McDaid Par 112 requestor can find the relevant RRS to which they can send requests by using a simple API call).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and McDaid, to combine the aforementioned SEAL function entity with the ability to handle multi-service requests as disclosed in McDaid. For complicated datasets in which multiple services are needed, it is more efficient for the server to receive the data together rather than receiving it piecemeal. Therefore, it would have been obvious to combine Svedberg, Yang and McDaid to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Svedberg and Yang disclose the limitations of Claim 14.
Svedberg and Yang do not disclose the below limitation:	wherein the at least one processor is further configured to send a multi-service request invocation message to a first service server for performing request invocation.
McDaid does disclose the below limitation:	wherein the at least one processor is further configured to send a multi-service request invocation message to a first service server for performing request invocation (McDaid Fig 9/10, Par 170 multi-service features may be incorporated into one RRS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang and McDaid, to combine the aforementioned SEAL function entity with the ability to send a multi-service request as disclosed in McDaid. Sending a multi-service request informs the network node to expect data that will need to be routed to the appropriate service servers. Therefore, it would have been obvious to combine Svedberg, Yang and McDaid to obtain the invention, as specified in the instant claim.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Svedberg, Yang, McDaid, and further in view of Schukovets.
Regarding Claim 19, Svedberg, Yang, and McDaid disclose the limitations of Claim 18.
Svedberg, Yang, and McDaid do not disclose the below limitation:	wherein the at least one processor is further configured to receive a consolidated response to the multi-service request invocation message from the first service server.
(Schukovets Par 103 intermediate server combines the received response into a common response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Svedberg, Yang, McDaid and Schukovets, to combine the aforementioned SEAL function entity with the ability to transmit a consolidated response from multi-server communication, as disclosed in Schukovets. In a network of the instant type with multiple different types of intermediate servers, it would be taxing to network resource to respond to each service request. Responding to different kinds of service requests from the same source with a single consolidated response lowers network congestion. Therefore, it would have been obvious to combine Svedberg, Yang, McDaid and Schukovets to obtain the invention, as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412